            Case: 3:20-cv-00854-jdp Document #: 1 Filed: 09/15/20 Page 1 of 6




                                        ATTACHMENTlizl
                                                     o st
                                                    DislinFLIL50:
                                                                6 5.3
                                    COMPLAINT FOCM1? oPPcn, c4,-,
                             (for filers who are prisoners without l'aikrty,erS)1 1" .jts'

                         IN THE UNITED STATES DISTRICT COURT
                 FOR THE kle,e-A-c,(n   DISTRICT OF (A../tScON51-2/0


     (Full name of plaintiff(s))




    Tre_14-                Irtean-, a
            VS                                                        Case Number:
                                                                        20-cv-854-jdp
     (Full name of defendant(s))
                                                                      (to be supplied by clerk of court)
                                                 Sa3A.e.ca
                   be_teniti
3Ge‘{(61‘ k&P9a)l1          CMact
    hvecvn) Nv,e)itelt, etitysC (1..tVin t \So
            Isk\C-kal-N Vaetkeir 3bsitha m.eingson.


     A. PARTIES

            1.       Plaintiff is a citizen of        56.6                          , and is located at
                                                       (State)

                      as. tiwv                     shail          e      Al' 5957/
                                    /       (Address of prison or jail)

            (If more than one plaintiff is filing, use another piece of paper).



                                        Attachment One (Complaint) — 1
                   Case: 3:20-cv-00854-jdp Document #: 1 Filed: 09/15/20 Page 2 of 6



A.
     .3      De--CeAaia-A -Stv_s0,A IA Sayttia_ ‘i I a (1-1-1-tty. oV
           l 1.1i (nr) _Lyi a Ai his res;eighe Is UM kylegtlii a iii lit
                   s    Ile    .               as ii e              #114 1/

           Ovilka_
                 liciayri- 16(i filar is 4 Ca. ;Len                                  of'     1,4);scorzi7
                          it       : ,1 /          It                    4 /             i

               4   uvx        as a 3a-t le 6

           RuCavia- alanoi CM -a              ad ircionsth
            Los , tsdeneR is ahenown afici WibiLaniate-C
           etzwki              5            Defti17 .1,1AP C
                         .•
          10
          saellacts                                    . :117er3 'lc    tti/161/C4-7           A5-e
           ...A ,                             .,   "I 401 lar,10.143,3:Q1r- atm*
           35 Jek_ elefac\iHait

          22-
           f)"1, Avt AI-
                       I 1

          __Ojojirl Niacorl '; s a ci4-7z-er1 cif tedi9tetv-25,ids_eig5e
           ')Aelcoss ic thdi oot„tio Whogjt Worked -Po( ' Saar —
           ret oity_as a ilitirsa_ •


     8 tkCesnciariLthithaeahAr ir a c/z12-1/2a4 II5c1016ieL________
          iiitose 0geltrec,S if fliinna.4-1                       a47__id/dr ,, wer Ss
           dorszSL_Ds
                                                   •

                                                       5.--wr

           Nce"61                            iiu -r             i 'ri              r,inz-eri          Oc
          ...10_c_ift               (Aaiofro_S_C_aackq_S_S:                    t4_(Lktj_8___a. Y1ri
           LJ_O_CW___Si
                      r- C                  amyl Cp_uninia_aa-kte,r ,
          Case: 3:20-cv-00854-jdp Document #: 1 Filed: 09/15/20 Page 3 of 6




         2.           Defendant   S2uJi ex- CO b14-1-1
                                                                                             (Name)

is (if a person or private corporation) a citizen of
                                                                                  (State, if known)
and (if a person) resides at           PO     ?XSse ¶U17 ) 1-laVALI rd             ; 610I(
                                                                                 (Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for        SauJi eC             Covo+y
                                                          (Employer's name and address, if known)

         (If you need to list more defendants, use another piece of paper.)

B.       STATEMENT OF CLAIM

         On the space provided on the following pages, tell:
               Who violated your rights;
               What each defendant did;
               When they did it;
               Where it happened; and
               Why they did it, if you know.

 cle -Cr yija_n-1-4         e     s     tfa.     iTo!I   Moern NIsitty        Slack   ,   tin triu 3y-;27,5

                           r pair+IS;94)oiel WheAA -k-kti
AAA an61 NeASoln SkareA j Ai                                                                 trioati

 Ka:wttiffsSerin&4 41Q21                    4   netek      as We§ as Meir-p/rIS
              ;       S, ea n141;4 ttl+ fr)ki /082t1b1j        p            ;14 -the_ Ce_c-f-rainf-

CVA‘ty-    -(or"         hour(    loscauce_ ic cleaan Ice/ efrt Al ec1./ 4hten -71 on . Those

crocA A am's skew-cc! a WamIo rt dist.efur-iile-                             ,..Str;ovi tireoca/ Meo§

AtArl   t'Jereje                       i ytei; 0_4,4      to       AZZ/;7   4,f a/ SIA,Cier 17. While

IN            fefi,-1-re;w4- Chth r     -Hy 1(aivJAV kA a Se_./zur-4 an                   ay -lig   jurf

              hourc 144-ite-      ke   1AAA               Se_,..zuteP Pi.);s41;1 recivera hc


                                        Attachment One (Complaint) —2
        Case: 3:20-cv-00854-jdp Document #: 1 Filed: 09/15/20 Page 4 of 6




        JURISDICTION



     \fr        I am suing for a violation of federal law under 28 U.S.C. § 1331.
                                      OR

                I am suing under state law. The state citizenship of the plaintiff(s) is (are)
                different from the state citizenship of every defendant, and the amount of
                money at stake in this case (not counting interest and costs) is



        RELIEF WANTED

        Describe what you want the court to do if you win your lawsuit. Examples may
        include an award of money or an order telling defendants to do something or
        stop doing something.

ThiS Sua-- S b&n3 broci ht                        &left ekiese4e1           ho/A

           ave4    ereges;nyhd                  AltnitAr Trepanla lande/ Ake

4700,600 jek+ ant/ Stye cz/ ior 7lAt 10/4/idarlk                          71/Gin ec2C

derre-g(10-nf    krndin      OAT"        PLLIP111;1iS     57n Art/tea/M/1/ C:il7Z



arlYi   54- rive/ and anus-v.2/ younicAnteni and phin/ftlf                           Afrieffi-

Me-S.    rycf 144,-A           ive_s- A /ivy erva/ prikc;4.an unl,r f-Ac Laid.

                                  iv\ovIciitIR (el i cc' bi an Ord°              pretiev4--Iyy

In'k IPA Prow \ be:       In au Seci Of- .5- ititer Couni/ heeevoye

c;kr5      1 ivtelic-110e 147542 C0410,1 a -5 /de         cgl     linger gair, otiol Noc-

Peri broullif oti a5 0 Con Seri r Ce                      4s                               /5

Seeki       4his injuoc-rion be ordered in am Sierra( eia                               est

ZsteticA beCaule O& hc•cmea,C o                             116t1Seci

                                  Attachment One (Complaint) —4
         Case: 3:20-cv-00854-jdp Document #: 1 Filed: 09/15/20 Page 5 of 6




    ri to.o-oce 4-6-se .ette wkn,/
   fa                         a    if lit/c??                 ic;) 4;1 StiZclice:5 eoolci

       642-tv• er e, Vai   TeLLCAMJ sif fhe Saky-er Cavil4y it ern

3/ 2:3p .     saile-elan/ /17/C44e/liAger//aceo/ /ilam-tS Al                      2

hatch), ea/       aller RN," twt Atai "AZ i'kstraiinf ch9ir snot/el/

L. -there -(or I cdtce. 171:r          Cee la-s• ele troneilky Alcri-er a_hd

a keig ik 4-kg Poor- //-edei el a -lefile!. 'The Cotife44.;91I                    4vtere

--ardble. A.:774 /7 Ak2s• eipt        Wok/ co/ Ideler aien                         CAce

12$ giuc         14 fttni avid at one /elm( 749/ Alexi 5;5 ,114-t-dme




ee no* nIrti r j                  (41e/v/,172 idoiter paced/ //pH i791e

hateir       eel( AnA 14(4- hM 4htve ror es) Wad/                 akcau 54_ ke Wdc


denunilt />acrereill 7 /es4/17/                    ifile/fca,/ e elf a "le h

 paiN and nicce-loy Shawity att.thnhn cArythvz/ far Han,/,-

1).2                                                   e                     ei

 (tom 3-2.v_ly 4, 9-1-if al -the Saler- (bun/ 1à/

         Yaa-Yl\- -5-040.9 -rk6 rtdri .64cat 1 eb)krilicr                          +he

                ata;r                apa.y.4on cikrercl --rAr

   e (SOUS iiiit2Sca                r atiof             4Z:1-te-17* /intreZr-

-ova- -+6 ?LI v11-;Cepi and 37i-ire.r;frii, Saiover coot Shares- a

                                                  I ;bie co.( wha4- hafreA
fig m6o-1--;c_ (424ion_Ch; p bind is Tally 0-31en S



                              Attachment One (Complaint) —3
     Case: 3:20-cv-00854-jdp Document #: 1 Filed: 09/15/20 Page 6 of 6




E.   JURY DEMAND


     VT    Jury Demand - I want a jury to hear my case
                           OR

           Court Trial — I want a judge to hear my case


           Dated this            day of .S-eitkYYdae.,r            20 20

                  Respectfully Submitted,




                  Signature of Plaintiff

                            2_00 13(03
                  Plaintiffs Prisoner ID Number


                    t12-/ as, HI

                    Skell             ku; SL(p)7/
                  (Mailing Address of Plaintiff)

                  (If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

     I DO request that I be allowed to file this complaint without paying the filing
     fee. I have completed a request to proceed in the district court without
     prepaying the fee and attached it to the complaint.

     I DO NOT request that I be allowed to file this complaint without prepaying the
     filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
     complaint.




                             Attachment One (Complaint) -5
